UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4851


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN COVINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cr-00148-JAG-1)


Submitted:   April 4, 2014                 Decided:   April 16, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Mary E. Maguire, Assistant Federal
Public Defender, Richmond, Virginia, for Appellant.    Dana J.
Boente, Acting United States Attorney, Michael C. Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Covington       appeals     the    district          court’s     order

revoking his supervised release and imposing a twenty-four-month

sentence.           Covington asserts that the district court violated

Tapia    v.     United     States,      131    S.    Ct.    2382          (2011),     when     it

allegedly imposed the statutory maximum sentence to allow him to

receive substance abuse rehabilitation services, and that his

sentence       is    plainly     unreasonable       in     light      of     his    seven-to-

thirteen-month sentencing range and the parties’ request that he

be sentenced within that range.                   Finding no reversible error, we

affirm.

               In reviewing a sentence imposed after revocation of

supervised          release,     this    court      “takes       a      more    deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal      quotation       marks    omitted).          Thus,      we    will      affirm    a

supervised      release        revocation     sentence      if       it    is   not    plainly

unreasonable.          United States v. Thompson, 595 F.3d 544, 546 (4th

Cir. 2010).          The first step is to determine whether the sentence

is unreasonable.           United States v. Crudup, 461 F.3d 433, 438

(4th    Cir.    2006).         Only     if   the    sentence       is      procedurally        or

substantively          unreasonable      will      the    inquiry          proceed     to    the



                                              2
second    step,      which   is    to      determine   whether      the    sentence     is

plainly unreasonable.          Id. at 439.

              A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C.

§ 3553(a)      (2012)      factors,     Crudup,    461    F.3d     at     440,   and   has

adequately explained the chosen sentence.                     Thompson, 595 F.3d at

547.     When reviewing a sentence above the sentencing range, we

“may consider the extent of the deviation, but must give due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                              Gall

v. United States, 552 U.S. 38, 51 (2007).                     “The sentencing judge

should set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                            United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

brackets      and    quotation     marks      omitted).       Although      the    Carter

rationale applies to revocation hearings, “[a] court need not be

as detailed or specific when imposing a revocation sentence as

it     must    be    when     imposing        a   post-conviction          sentence[.]”

Thompson,      595    F.3d    at     547    (noting    that    a   district       court’s

reasoning      may    be    “clear    from    context”    and      that    the    court’s

statements throughout the sentencing hearing may be considered).



                                              3
            A sentence is substantively reasonable if the district

court states a proper basis for its imposition of a sentence up

to the statutory maximum.             Crudup, 461 F.3d at 440.           Ultimately,

however,    the     district    court    has       broad    discretion    to   revoke

supervised release and impose a sentence up to that maximum.

Moulden, 478 F.3d at 657.

            We      conclude      that           Covington’s       twenty-four-month

sentence is not unreasonable.                    To the contrary, the district

court    correctly        calculated         the     policy      statement     range,

adequately explained its sentence, appropriately relied on the

relevant    statutory      factors,      and       sentenced     Covington     to   the

statutory maximum applicable to his offense.                       When it explained

Covington’s        sentence,     the      district         court     discussed      the

seriousness of his offense, particularly Covington’s breach of

trust, which is consistent with the principle that the breach of

trust inherent in a supervised release violation should be the

sentencing court’s primary consideration.                      Crudup, 461 F.3d at

437.     The district court then went on to discuss Covington’s

poor performance on supervision and his high risk of recidivism.

During     this     discussion,        the       district      court    acknowledged

Covington’s       need   for   drug    treatment,      but     specifically     stated

that it was not considering that need in setting the length of

imprisonment.



                                             4
               Admittedly,       the    district    court       did   eventually       state

during    its     sentence       pronouncement          that    it    wanted    Covington

“clean of drugs for as long as possible[,]” which was followed

by its admonition that “the longer you have an opportunity to go

to NA, the better you will be.”                         Because Covington raised a

Tapia    objection    to     the       district    court’s      explanation      for     his

sentence, however, he afforded the district court an opportunity

to cure any possible Tapia error.                        Notably, when Covington’s

counsel    objected        and     argued       that     the    district       court    was

improperly      relying    on     his    need     for    treatment      to   justify     the

twenty-four-month         sentence,       the     district      court   clarified       that

the reasons for the sentence imposed were punishment for his

breach of trust, deterrence, and Covington’s risk of recidivism.

Thus, viewed in their entirety, the district court’s comments

make clear that its sentencing decision was based on permissible

factors, and at worst, its comments regarding Covington’s need

for     drug    treatment        were     quickly        corrected      mis-statements.

Accordingly,      reviewing        any    error     by    the    district      court     for

harmlessness, see United States v. Lynn, 592 F.3d 572, 576 (4th

Cir. 2010), we find that even if the district court committed

error when it referred during sentencing to Covington’s need for

drug treatment, the record establishes that “the district court

would have reached the same result even if it had decided the

. . . issue the other way.”               See United States v. Montes-Flores,

                                             5
736   F.3d    357,   370   (4th   Cir.    2013)      (internal      quotation        marks

omitted).

              This conclusion is reinforced by the district court’s

written sentencing order, which, like the bulk of its comments

at    the    hearing,    addresses      Covington’s     breach      of    trust,      his

history and characteristics, and the need to afford adequate

deterrence.          Although     the    oral     pronouncement          of    sentence

controls, United States v. Doswell, 670 F.3d 526, 531 n.3 (4th

Cir. 2012), “we are obliged to accord substantial deference to a

district court’s interpretation of its own judgment.”                             United

States v. Mann, 709 F.3d 301, 305 (4th Cir. 2013) (internal

quotation marks, alterations and citation omitted).                           Thus, “to

the     extent    the    record   is     unclear,     we     must    defer      to     the

sentencing       judge’s   reasonable     understanding       of    the       record—and

particularly his interpretation of his own earlier findings.”

Id. at 306 (emphasis omitted); see United States v. Naramor, 726

F.3d 1160, 1171 (10th Cir. 2013) (“We, like our fellow circuits,

recognize the importance of Tapia’s instruction but we certainly

are not looking for stray remarks and technical errors to set

aside       sentencing      decisions         that    were       certainly           Tapia

compliant.”).        Because the record makes clear that the district

court did not impose the twenty-four-month sentence to allow

Covington an opportunity to obtain rehabilitation in prison, and

since it establishes that the district court would have imposed

                                          6
the same sentence upon Covington even if it had not considered

his need for drug treatment, we discern no reversible procedural

error in Covington’s sentence.

                We also discern no error in Covington’s sentence based

on   the    district      court’s         alleged          failure     to    give   sufficient

weight to his policy statement range and explain why it rejected

the parties’ arguments for a sentence within that range.                                 To the

contrary,        the    record       establishes             that    the      district     court

explicitly recognized on two separate occasions that the first

thing      it     was   to     consider           before        imposing        sentence       was

Covington’s        sentencing        range,       which        it    correctly      noted      was

seven-to-thirteen months.                  The record also establishes that the

district court was fully engaged at Covington’s sentencing and

that    although        it    listened        to           counsel’s        arguments    for    a

particular        sentence         and    Covington’s          plea     for     leniency,       it

believed that under the relevant statutory factors, a statutory

maximum     sentence         was     appropriate.              In     fact,     although       the

district court afforded Covington an opportunity to plea for

leniency        based   on    his        desire       to    stop    using     narcotics,       the

district court made clear that if Covington truly wanted to get

himself clean, he would need to obtain counseling outside of

prison because, as the parties requested during their argument

for a lesser sentence, it was not going to impose a supervised

release term after his sentence was complete.

                                                  7
               Although the district court imposed a sentence above

the advisory policy statement range, the district court noted

that    it   was     doing    so       because   Covington         breached     the      court’s

trust, he showed a lack of responsibility while on supervised

release, there was a need to deter Covington and others from

criminal      conduct       and    to    protect       the   public     from       Covington’s

crimes,      and    to    provide       Covington       with      needed     educational     or

vocational         training       or     other       correctional      treatment.            And

although the district court entertained Covington’s request for

leniency,      as    well    as    the       Government’s         request    for    a   within-

Guidelines sentence, it is clear the district court found that

other factors mandated a higher sentence.                              We find that the

district       court’s       rationale         was      justified       and     discern      no

substantive         error    in    the    imposition         of    Covington’s       sentence,

which    was    the      statutory        maximum      applicable       to    his       offense.

Crudup, 461 F.3d at 440; Moulden, 478 F.3d at 658.                                        Having

discerned no procedural or substantive error in the district

court’s      imposition           of     a     twenty-four-month             sentence,      “it

necessarily follows that [Covington’s] sentence is not plainly

unreasonable.”           Crudup, 461 F.3d at 440.

               Based on the foregoing, we affirm the district court’s

order.       We dispense with oral argument because the facts and

legal    contentions         are       adequately      presented       in     the   materials



                                                 8
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     9